Notice of Pre-AIA  or AIA  Status
Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the application filed on 19 of March 2021.
Claims 1-20 are currently pending and are rejected as described below.

Claim Rejections - 35 USC § 101
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machines, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014). See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 1 recites “…scheduling a photography session…; displaying a photographer profile including a plurality of photography sessions and a client listing for each of the plurality of photography sessions; … scheduling a photography session…; … generate a link corresponding to the photography session and display the link on a social media page associated with a photographer, wherein the link is associated with a link page including a plurality of link tabs each associated with a plurality of photography session information.  Claims 8 and 17 discloses similar limitations as Claim 1 as disclosed, and therefore recites an abstract idea.  
	More specifically, claims 1, 8, and 17 are directed to “Mental Processes” such as “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as receiving historical and event data and “Certain Methods Of Organizing Human Activity” such as “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” such as training a model as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1-4, 7-8, 11-13, and 17-18 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). The claims are directed to an abstract idea.
	In particular, claims 1-4, 7-8, 11-13, and 17-18 recite additional elements “at least one photographer device” and “at least one client device” in operable connection with “a network”, “an application server”, “an application system”, “a user interface module”, “a client database”, “a photographer database”, “a photography session database”, “a photographer profile interface”, “a calendar interface”, “a link generation module”, “a session details interface”, “a client listing interface”, “a payment processing module”, “a social media plug-in”, and “a form generation module”.   These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea. 
	With respect to step 2B, claims 1-4, 7-8, 11-13, and 17-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “at least one photographer device” and “at least one client device” in operable connection with “a network”, “an application server”, “an application system”, “a user interface module”, “a client database”, “a photographer database”, “a photography session database”, “a photographer profile interface”, “a calendar interface”, “a link generation module”, “a session details interface”, “a client listing interface”, “a payment processing module”, “a social media plug-in”, and “a form generation module”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶40 “Processors 110 suitable for the execution of a computer program include both general and special purpose microprocessors and any one or more processors of any digital computing device. The processor 110 will receive instructions and data from a read-only memory or a random-access memory or both. The essential elements of a computing device are a processor for performing actions in accordance with instructions and one or more memory devices for storing instructions and data. Generally, a computing device will also include, or be operatively coupled to receive data from or transfer data to, or both, one or more mass storage devices for storing data, e.g., magnetic, magneto-optical disks, or optical disks; however, a computing device need not have such devices. Moreover, a computing device can be embedded in another device, e.g., a mobile telephone, a personal digital assistant (PDA), a mobile audio or video player, a game console, a Global Positioning System (GPS) receiver, or a portable storage device (e.g., a universal serial bus (USB) flash drive)”.  
As a result, claims 1-4, 7-8, 11-13, and 17-18 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 5-6, 9-10, 14-15, and 19-20 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1-3, 8, and 17-19 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180330335 to Fei et. al. (hereinafter referred to as “Fei”) in view of US 20220058583 to Thompson et. al. (hereinafter referred to as “Thompson”).
 
(A)	As per Claims 8, 1, and 17: 
Fei expressly discloses:
at least one photographer device and at least one client device in operable connection with a network; (Fei ¶44, 49, 51 in some embodiments, during a quotation process, a graphical user interface is presented to a service professional and/or a customer to enable scheduling of a meeting activity related to the service to be offered.  FIG. 1A illustrates a graphical interface of a web page of a request for service received by a service professional in accordance with some embodiments. In the non-limiting example of FIG. 1A, the web page is displayed on a web browser of a mobile electronic device (e.g., web browser of a smart phone).  The graphical interface includes a graphical element 108 indicating the category of service received in the request (here “Wedding Photography”)).  
an application server in operable communication with the network, the application server configured to host an application system for scheduling a photography session, the application system having a user interface module for providing access to the application system to the at least one photographer device and the at least one client device, the user interface in operable communication with: a client database, a photographer database, and a photography session database, the user interface comprising: (Fei ¶78-80 in the embodiments described above with respect to FIGS. 6A-E and 7A-D, the customer is enabled to agree upon a meeting activity, a date, and time of the meeting activity and optionally of a location for the meeting activity by entering the requested information in a structured manner and without the need for exchanging several messages with the service professional. FIG. 8A illustrates an exemplary graphical interface of a web page of professional quote inbox in accordance with some embodiments. The graphical interface includes a list of quotes 802 that were submitted by the professional to multiple customers (i.e. client database) for various requests of service. The graphical interface includes a list of quotes 902 that were submitted by several professionals (i.e. photographer database) for the request of service (e.g., a request for a wedding photography type of service). In the illustrated example, meeting activity information is displayed within the graphical interface when available. The system is further operative to lay out a schedule for the professional with daily meeting activities scheduled (i.e. photography session database)).
a photographer profile interface configured for displaying a photographer profile…; (Fei ¶83  shows a dashboard (GUI) with a plurality of customers with jobs in progress, however those aren’t necessarily closed deals). 
a calendar interface configured for scheduling a photography session via the photographer device; (Fei ¶60 when a date and time are selected, the service professional may confirm the selection by using the button 307 (“done”). The service professional may repeat this process for N meeting activity dates and times).
a link generation module to automatically generate a link corresponding to the photography session and display the link on a social media page associated with a photographer, wherein the link is associated with a link page including a plurality of link tabs each associated with a plurality of photography session information; (Fei ¶64-65 FIG. 4A illustrates an exemplary notification message received by a potential customer in response to a request for service in accordance with some embodiments.  he system transmits a notification message to the potential customer (e.g., the system may transmit an email (e.g., FIG. 4A) or a text message (not shown) as the notification message) indicating that a new quote has been received for the requested service. The potential customer is prompted to visit the hyperlink 402 to access an inbox of quotes.  FIG. 4B illustrates an exemplary graphical interface of a web page for a customer's quote inbox in accordance with some embodiments. The page includes a set of quotes (404, 406) received by the customer through the marketplace system. The set of requests may further include a second subset of requests 404 that were not yet viewed by the customer. Thus the customer is prompted to select one of the received quotes to view further details about the quote as will be described in further details below. Each quote may include several details about one or more meeting activities recommended by the service professional submitting the quote). 
Although Fei teaches methods for enabling the scheduling of a meeting activity between a service professional and a customer, it doesn’t expressly disclose a client listing for each of the plurality of photography sessions or a form generation module that generates an agreement, however Thompson teaches: 
…including a plurality of photography sessions and a client listing for each of the plurality of photography sessions; (Thompson ¶137-140 and Figs. 16-18 disclose a dashboard (GUI) accessible by the contractor showing projects in various stages and later along with a calendar interface where tasks associated with each project can be marked completed).  
NOTE:  Examiner notes that the example focus on a lawncare provider however as noted on [58] its applicability can be extended to other contractors/business providers such as a photography business.
a form generation module operable to generate at least one of the following: a client questionnaire provided on a client questionnaire interface, and a client service contract agreement; (Thompson ¶135 the estimate GUI can also include one or more elements to accept terms of the estimate (e.g., warranty, waivers, etc.).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fei’s graphical user interface which is presented to a service professional and/or a customer to enable scheduling of a meeting activity and have a dashboard accessible by the contractor showing projects in various stages of Thompson as both are analogous art which teach solutions to booking various activities with multiple clients as taught in Fei and provide the means for the customer to accept the terms of the estimate as taught in Thompson.
Fei teaches methods in the abstract.

(B)	As per Claim 2:  
Fei expressly discloses:
further comprising a session details interface to permit the input of a plurality of photography session details, wherein the photography session details are comprised of at least one of the following: a session description, session pricing, and at least one session package; (Fei ¶74 FIGS. 7A-D illustrate exemplary graphical interfaces of web pages of a quote received by the potential customer in accordance with some embodiments. The page of FIG. 7A includes similar parts and fields as the page of FIG. 5 and FIG. 6A. For example, the page includes an identification 502 of the service professional. The identification of the service professional may include a photo, a name and a ranking of the service professional and one or more reviews. The page further includes a price 504 quoted by the service professional for the service. The page further includes a message 506, including a customized text with additional details about the quote and/or the service professional).  

(C)	As per Claim 3:  
Fei expressly discloses:
further comprising a client listing interface comprising a listing of a plurality of clients associated with the photographer; (Fei ¶79 FIG. 8A illustrates an exemplary graphical interface of a web page of professional quote inbox in accordance with some embodiments. The graphical interface includes a list of quotes 802 that were submitted by the professional to multiple customers for various requests of service. For example, a first quote was submitted to customer “Frank Garcia,” and a second quote was submitted to customer “Reggie Port.”).

(D)	As per Claim 18:  
Although Fei in view of Thompson teaches methods for enabling the scheduling of a meeting activity between a service professional and a customer, it doesn’t expressly disclose a client listing for each of the plurality of photography sessions or a form generation module that generates an agreement, however Thompson additionally teaches: 
further comprising a form generation module operable to generate at least one of the following: a client questionnaire provided on a client questionnaire interface, and a client service contract agreement; (Thompson ¶135 the estimate GUI can also include one or more elements to accept terms of the estimate (e.g., warranty, waivers, etc.).  
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fei’s graphical user interface which is presented to a service professional and/or a customer to enable scheduling of a meeting activity and have a dashboard accessible by the contractor showing projects in various stages of Thompson as both are analogous art which teach solutions to booking various activities with multiple clients as taught in Fei in view of Thompson and provide the means for the customer to accept the terms of the estimate as additionally taught in Thompson.

(D)	As per Claim 19:  
Fei expressly discloses:
further comprising a photographer profile interface configured for displaying a photographer profile…; (Fei ¶83  shows a dashboard (GUI) with a plurality of customers with jobs in progress, however those aren’t necessarily closed deals).
Although Fei in view of Thompson teaches methods for enabling the scheduling of a meeting activity between a service professional and a customer, it doesn’t expressly disclose a client listing for each of the plurality of photography sessions, however Thompson additionally teaches: 
…including a plurality of photography sessions and a client listing for each of the plurality of photography sessions; Thompson ¶137-140 and Figs. 16-18 disclose a dashboard (GUI) accessible by the contractor showing projects in various stages and later along with a calendar interface where tasks associated with each project can be marked completed).   
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fei in view of Thompson’s graphical user interface which is presented to a service professional and/or a customer to enable scheduling of a meeting activity and have a dashboard accessible by the contractor showing projects in various stages of Thompson as both are analogous art which teach solutions to booking various activities with multiple clients as taught in Fei in view of Thompson and allow tasks associated with each project can be marked completed as additionally taught in Thompson.

Claim 4 is rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180330335 to Fei et. al. (hereinafter referred to as “Fei”) in view of US 20220058583 to Thompson et. al. (hereinafter referred to as “Thompson”) and in further view of US 20150025956 to Beyer (hereinafter referred to as “Beyer”).
 
(A)	As per Claim 4: 
Although Fei in view of Thompson teaches methods for enabling the scheduling of a meeting activity between a service professional and a customer, it doesn’t expressly disclose payment processing module, however Thompson additionally teaches: 
further comprising a payment processing module to permit the selection of a client payment service, a currency…and a payment timeline; (Thompson ¶104-108 FIG. 5 is a flow diagram illustrating an example method 140 for payout processing via the project management platform, according to some implementations.  For example, the customer payment can be an electronic credit card or bank payment for a project deposit or a project final payment (i.e. timeline)). 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fei in view of Thompson’s graphical user interface which is presented to a service professional and/or a customer to enable scheduling of a meeting activity and have method 140 for payout processing via the project management platform of Thompson as both are analogous art which teach solutions to booking various activities with multiple clients as taught in Fei in view of Thompson and  have customer payment be an electronic credit card or bank payment for a project deposit or a project final payment as additionally taught in Thompson.
Although Fei in view of Thompson teaches methods for enabling the scheduling of a meeting activity between a service professional and a customer and provide a payment processing module, it doesn’t expressly disclose the payment of sales tax, however Beyer teaches: 
…a sales tax…; (Beyer ¶89 in addition, the controller 80 may also receive a sales tax amount per product code from the merchant POS 16 either separately or included within the transaction price 21).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fei in view of Thompson’s payout processing via the project management platform and receive sales tax amount per product of Beyer as both are analogous art which teach solutions to payment processing of booking sessions as taught in Fei in view of Thompson and  have collect sales tax via a POS as taught in Beyer.

Claims 5-7 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180330335 to Fei et. al. (hereinafter referred to as “Fei”) in view of US 20220058583 to Thompson et. al. (hereinafter referred to as “Thompson”) and in further view of US 20210200943 to Aviyam et. al. (hereinafter referred to as “Aviyam”).
 
(A)	As per Claim 5: 
Although Fei in view of Thompson teaches methods for enabling the scheduling of a meeting activity between a service professional and a customer, it doesn’t expressly disclose displaying a number of bookings and earnings associated with the bookings, however Thompson additionally teaches: 
wherein the photographer profile interface includes a session information portion to display a number of bookings…and an amount of earnings each corresponding to a session; (Thompson ¶137-138 the open deals section can include one or more lines each representing a deal. Each deal line can include one or more user interface elements such as customer name, deal number, deal total value, deal square footage, sales appointment date, estimate link, and/or referral source. FIGS. 17 and 18 show an example GUI of a project management production chart. The production chart can include one or more user interface elements such as number of deals (or projects) in production, average number of days a job is in production, electronic payment account balance, amount received for jobs in production, amount owed for jobs in production, and/or payouts made for jobs in production).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fei in view of Thompson’s graphical user interface which is presented to a service professional and/or a customer to enable scheduling of a meeting activity and have the open deals section include one or more lines each representing a deal of Thompson as both are analogous art which teach solutions to booking various activities with multiple clients as taught in Fei in view of Thompson and show electronic payment account balance, amount received for jobs in production, amount owed for jobs in production, and/or payouts made for jobs in production) as additionally taught in Thompson.
Although Fei in view of Thompson teaches methods for enabling the scheduling of a meeting activity between a service professional and a customer via a GUI, it doesn’t expressly disclose number of views of a site, however Aviyam teaches: 
	…a number of views…; (Aviyam ¶238 the hosted website 250 and the third-party platform 390 may both include an interface to send and receive information (e.g., raw metrics such as site views, user identifiers, IP addresses of users, content viewed, content selected, actions taken on web pages (e.g. like/share), items purchased, calendar data, catalog data, demographic targeting data, etc.)).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fei in view of Thompson’s GUI showing line items of open jobs and data associated with it and include a third-party platform that tracks metrics such as site views of Aviyam as both are analogous art which teach solutions to offering a platform for booking sessions as taught in Fei in view of Thompson and  have demographic targeting data as taught in Aviyam.

(B)	As per Claim 6: 
Fei expressly discloses:
wherein the session information portion includes the session details for the selected session; (Fei ¶80 in some embodiments, when a quote is selected by a customer a graphical interface offering a more details view of the quote is displayed. FIG. 9B illustrates an exemplary graphical interface of a web page of a summary message including all information needed for the agreed upon meeting (date, time, location, and addition contact information (e.g., phone number, address, etc.)). In some embodiments, the information is added to the quote sent by the service professional and displayed partially (e.g., section 914 of FIG. 9B). The customer is enabled to view additional details if needed by selecting the “see details” button of section 914, and display section 916 (as illustrated in FIG. 9C)).  

(B)	As per Claim 7: 
Although Fei in view of Thompson teaches methods for enabling the scheduling of a meeting activity between a service professional and a customer and provide a payment processing module, it doesn’t expressly disclose a social media plug-in, however Aviyam teaches: 
wherein the link is configured as a social media plug-in; (Aviyam ¶200 the templates 134 and design rules 131 may be associated with a class of building elements providing similar functionality. For example, if a website template 254 selected by a website developer 172 includes the ability for social media integration using a social networking widget, then the building elements 133 may include all possible social media plugin building elements).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fei in view of Thompson’s GUI showing line items of open jobs and data associated with it and provide a website builder that includes social media integration using a widget of Aviyam as both are analogous art which teach solutions to offering a platform for booking sessions as taught in Fei in view of Thompson and  include a social media plugin in the building elements as taught in Aviyam.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180330335 to Fei et. al. (hereinafter referred to as “Fei”) in view of US 20220058583 to Thompson et. al. (hereinafter referred to as “Thompson”) and in further view of US 20160330335 to Carrion (hereinafter referred to as “Carrion”).
 
(A)	As per Claim 9: 
Although Fei in view of Thompson teaches methods for enabling the scheduling of a meeting activity between a service professional and a customer, it doesn’t expressly disclose a questionnaire interface however Carrion teaches: 
wherein the client questionnaire interface permits the input of a plurality of user-input questions; (Carrion ¶37 the user is preferably presented with a “welcome screen” that displays either a static image or a video. The welcome screen may be branded. Preferably, the user begins the photo session by answering at least one and preferably multiple questions at step 302. The questions may be in the form of a survey).  
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fei in view of Thompson’s job booking platform and have the user begins the photo session by answering at least one and preferably multiple questions at step 302 of Carrion as both are analogous art which teach solutions to offering a platform for booking sessions as taught in Fei in view of Thompson and  include a survey as taught in Carrion.

(B)	As per Claim 9: 
Although Fei in view of Thompson teaches methods for enabling the scheduling of a meeting activity between a service professional and a customer, it doesn’t expressly disclose a questionnaire interface however Carrion teaches: 
further comprising the step of transmitting the client questionnaire to the client; (Carrion ¶37 the user is preferably presented with a “welcome screen” that displays either a static image or a video. The welcome screen may be branded. Preferably, the user begins the photo session by answering at least one and preferably multiple questions at step 302. The questions may be in the form of a survey).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fei in view of Thompson’s job booking platform and have the user begins the photo session by answering at least one and preferably multiple questions at step 302 of Carrion as both are analogous art which teach solutions to offering a platform for booking sessions as taught in Fei in view of Thompson and  include a survey as taught in Carrion.

Claims 10-16 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180330335 to Fei et. al. (hereinafter referred to as “Fei”) in view of US 20220058583 to Thompson et. al. (hereinafter referred to as “Thompson”) and in further view of US 20160330335 to Carrion (hereinafter referred to as “Carrion”).
 
(A)	As per Claim 10: 
Although Fei in view of Thompson teaches methods for enabling the scheduling of a meeting activity between a service professional and a customer, it doesn’t expressly disclose customizable service agreement, however Scott teaches: 
wherein the client service contract agreement is customizable via the photographer device; (Scott ¶51 as discussed above, the terms and conditions may be customizable for each renter and landowner agreements. In some embodiments, there may be existing templates to make use of the hunt connect module 135 user friendly). 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fei in view of Thompson’s job booking platform and have the terms and conditions be customizable for independent agreements of Carrion as both are analogous art which teach solutions to offering a platform for booking sessions as taught in Fei in view of Thompson and  include a survey as taught in Scott.

(B)	As per Claim 11: 
Fei expressly discloses:
further comprising a session details interface to permit the input of a plurality of photography session details, wherein the photography session details are comprised of at least one of the following: a session description, session pricing, and at least one session package; (Fei ¶74 FIGS. 7A-D illustrate exemplary graphical interfaces of web pages of a quote received by the potential customer in accordance with some embodiments. The page of FIG. 7A includes similar parts and fields as the page of FIG. 5 and FIG. 6A. For example, the page includes an identification 502 of the service professional. The identification of the service professional may include a photo, a name and a ranking of the service professional and one or more reviews. The page further includes a price 504 quoted by the service professional for the service. The page further includes a message 506, including a customized text with additional details about the quote and/or the service professional).  

(C)	As per Claim 12:
Fei expressly discloses:
further comprising a client listing interface comprising a listing of a plurality of clients associated with the photographer; (Fei ¶79 FIG. 8A illustrates an exemplary graphical interface of a web page of professional quote inbox in accordance with some embodiments. The graphical interface includes a list of quotes 802 that were submitted by the professional to multiple customers for various requests of service. For example, a first quote was submitted to customer “Frank Garcia,” and a second quote was submitted to customer “Reggie Port.”).

(D)	As per Claim 13:
Although Fei in view of Thompson in further view of Scott teaches methods for enabling the scheduling of a meeting activity between a service professional and a customer, it doesn’t expressly disclose payment processing module, however Thompson additionally teaches: 
further comprising a payment processing module to permit the selection of a client payment service, a currency…and a payment timeline; (Thompson ¶104-108 FIG. 5 is a flow diagram illustrating an example method 140 for payout processing via the project management platform, according to some implementations.  For example, the customer payment can be an electronic credit card or bank payment for a project deposit or a project final payment (i.e. timeline)). 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fei in view of Thompson in further view of Scott’s graphical user interface which is presented to a service professional and/or a customer to enable scheduling of a meeting activity and have method 140 for payout processing via the project management platform of Thompson as both are analogous art which teach solutions to booking various activities with multiple clients as taught in Fei in view of Thompson in further view of Scott and  have customer payment be an electronic credit card or bank payment for a project deposit or a project final payment as additionally taught in Thompson.
Although Fei in view of Thompson in further view of Scott teaches methods for enabling the scheduling of a meeting activity between a service professional and a customer and provide a payment processing module, it doesn’t expressly disclose the payment of sales tax, however Beyer teaches: 
…a sales tax…; (Beyer ¶89 in addition, the controller 80 may also receive a sales tax amount per product code from the merchant POS 16 either separately or included within the transaction price 21).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fei in view of Thompson in further view of Scott’s payout processing via the project management platform and receive sales tax amount per product of Beyer as both are analogous art which teach solutions to payment processing of booking sessions as taught in Fei in view of Thompson in further view of Scott and  have collect sales tax via a POS as taught in Beyer.

(E)	As per Claim 14:
Although Fei in view of Thompson in further view of Scott teaches methods for enabling the scheduling of a meeting activity between a service professional and a customer, it doesn’t expressly disclose displaying a number of bookings and earnings associated with the bookings, however Thompson additionally teaches: 
wherein the photographer profile interface includes a session information portion to display a number of bookings…and an amount of earnings each corresponding to a session; (Thompson ¶137-138 the open deals section can include one or more lines each representing a deal. Each deal line can include one or more user interface elements such as customer name, deal number, deal total value, deal square footage, sales appointment date, estimate link, and/or referral source. FIGS. 17 and 18 show an example GUI of a project management production chart. The production chart can include one or more user interface elements such as number of deals (or projects) in production, average number of days a job is in production, electronic payment account balance, amount received for jobs in production, amount owed for jobs in production, and/or payouts made for jobs in production).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fei in view of Thompson in further view of Scott’s graphical user interface which is presented to a service professional and/or a customer to enable scheduling of a meeting activity and have the open deals section include one or more lines each representing a deal of Thompson in further view of Scott as both are analogous art which teach solutions to booking various activities with multiple clients as taught in Fei and show electronic payment account balance, amount received for jobs in production, amount owed for jobs in production, and/or payouts made for jobs in production) as additionally taught in Thompson.
Although Fei in view of Thompson in further view of Scott teaches methods for enabling the scheduling of a meeting activity between a service professional and a customer via a GUI, it doesn’t expressly disclose number of views of a site, however Aviyam teaches: 
	…a number of views…; (Aviyam ¶238 the hosted website 250 and the third-party platform 390 may both include an interface to send and receive information (e.g., raw metrics such as site views, user identifiers, IP addresses of users, content viewed, content selected, actions taken on web pages (e.g. like/share), items purchased, calendar data, catalog data, demographic targeting data, etc.)).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fei in view of Thompson in further view of Scott’s GUI showing line items of open jobs and data associated with it and include a third-party platform that tracks metrics such as site views of Aviyam as both are analogous art which teach solutions to offering a platform for booking sessions as taught in Fei in view of Thompson in further view of Scott and  have demographic targeting data as taught in Aviyam.

(F)	As per Claim 15:
Fei expressly discloses:
wherein the session information portion includes the session details for the selected session; (Fei ¶80 in some embodiments, when a quote is selected by a customer a graphical interface offering a more details view of the quote is displayed. FIG. 9B illustrates an exemplary graphical interface of a web page of a summary message including all information needed for the agreed upon meeting (date, time, location, and addition contact information (e.g., phone number, address, etc.)). In some embodiments, the information is added to the quote sent by the service professional and displayed partially (e.g., section 914 of FIG. 9B). The customer is enabled to view additional details if needed by selecting the “see details” button of section 914, and display section 916 (as illustrated in FIG. 9C)).  

(G)	As per Claim 16:
Although Fei in view of Thompson in further view of Scott teaches methods for enabling the scheduling of a meeting activity between a service professional and a customer and provide a payment processing module, it doesn’t expressly disclose a social media plug-in, however Aviyam teaches: 
wherein the link is configured as a social media plug-in; (Aviyam ¶200 the templates 134 and design rules 131 may be associated with a class of building elements providing similar functionality. For example, if a website template 254 selected by a website developer 172 includes the ability for social media integration using a social networking widget, then the building elements 133 may include all possible social media plugin building elements).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fei in view of Thompson in further view of Scott’s GUI showing line items of open jobs and data associated with it and provide a website builder that includes social media integration using a widget of Aviyam as both are analogous art which teach solutions to offering a platform for booking sessions as taught in Fei in view of Thompson in further view of Scott and  include a social media plugin in the building elements as taught in Aviyam.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Shoott Photography: What You Need to Know Review + Pictures by Sewing Report 09/12/2020
https://www.youtube.com/watch?v=7iji4aPyWTI (Year: 2020)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        10/14/2022